UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2017 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 For the transition period from to Commission file number: 000-1537274 NEWGEN BIOPHARMA CORP. (Exact name of registrant as specified in its charter) Nevada 81-5332421 (State or other jurisdiction (IRS Employer of Incorporation or organization) Identification No.) 506 2nd Avenue, Suite 1400, Seattle, WA 98104 (Address of principal executive offices and zip code) 855-624-4793 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller Reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). x Yes ¨ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at March 6, 2017 Common stock, $0.001 par value NewGen BioPharma Corp. Form 10-Q For the Three Months Ended January 31, 2017 INDEX Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 3. Quantitative and Qualitative Disclosures About Market Risk 7 Item 4. Controls and Procedures 7 PART II – OTHER INFORMATION Item 1. Legal Proceedings 9 Item 1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. Mine Safety Disclosures 9 Item 5. Other Information 9 Item 6. Exhibits 10 Signatures 11 2 FORWARD-LOOKING STATEMENTS This Report on Form 10-Q contains forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. Reference is made in particular to the description of our plans and objectives for future operations, assumptions underlying such plans and objectives, and other forward-looking statements included in this report. Such statements may be identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “believe,” “estimate,” “anticipate,” “intend,” “continue,” or similar terms, variations of such terms or the negative of such terms. Such statements are based on management’s current expectations and are subject to a number of factors and uncertainties, which could cause actual results to differ materially from those described in the forward-looking statements. Such statements address future events and conditions concerning, among others, capital expenditures, earnings, litigation, regulatory matters, liquidity and capital resources, and accounting matters. Actual results in each case could differ materially from those anticipated in such statements by reason of factors such as future economic conditions, changes in consumer demand, legislative, regulatory and competitive developments in markets in which we operate, results of litigation, and other circumstances affecting anticipated revenues and costs, and the risk factors set forth in our Annual Report on Form 10-K filed on January 25, 2017. As used in this Form 10-Q, “we,” “us,” and “our” refer to NewGen BioPharma Corp., which is also sometimes referred to as the “Company” or “NewGen.” YOU SHOULD NOT PLACE UNDUE RELIANCE ON THESE FORWARD LOOKING STATEMENTS The forward-looking statements made in this report on Form 10-Q relate only to events or information as of the date on which the statements are made in this report on Form 10-Q. Except as required by law, we undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events, or otherwise, after the date on which the statements are made or to reflect the occurrence of unanticipated events. You should read this report and the documents that we reference in this report, including documents referenced by incorporation, completely and with the understanding that our actual future results may be materially different from what we expect or hope. 3 PART I. FINANCIAL INFORMATION Item 1. Financial Statements. NEWGEN BIOPHARMA CORP. (formerly GREENWIND NRG INC.) CONDENSED FINANCIAL STATEMENTS (UNAUDITED) JANUARY 31, 2017 4 Table of Contents NEWGEN BIOPHARMA CORP. TABLE OF CONTENTS JANUARY 31, 2017 Condensed Balance Sheets as of January 31, 2017 (unaudited) and October 31, 2016 F-2 Condensed Statements of Operations for the three months ended January 31, 2017 and 2016 (unaudited) F-3 Condensed Statements of Cash Flows for the three months ended January 31, 2017 and 2016 (unaudited) F-4 Notes to Condensed Financial Statements (unaudited) F-5 F-1 Table of Contents NEWGEN BIOPHARMA CORP. (formerly GREENWIND NRG INC.) CONDENSED BALANCE SHEETS AT JANUARY 31, 2, 2016 January 31, (unaudited) $ October 31, $ ASSETS Current Assets Cash and cash equivalents - - Interest receivable from NewGen BioPharma Corporation (New Jersey) - Loans receivable from NewGen BioPharma Corporation (New Jersey) - Total Current Assets - TOTAL ASSETS - LIABILITIES AND STOCKHOLDERS’ DEFICIT Liabilities Current Liabilities Accounts payable and accrued liabilities Loans payable to former (to February 8, 2017) sole director and Chief Executive Officer Total Liabilities Stockholders’ Deficit Common stock, par $0.001, 300,000,000 shares authorized, 47,850,000 and 47,600,000 shares issued and outstanding at January 31, 2017 and October 31, 2016, respectively (including 250,000 shares at January 31, 2017 subscribed to and paid for but not yet issued) Additional paid in capital Accumulated deficit ) ) Total Stockholders’ Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT - The accompanying notes are an integral part of these condensed financial statements F-2 Table of Contents NEWGEN BIOPHARMA CORP. (formerly GREENWIND NRG INC.) CONDENSED STATEMENTS OF OPERATIONS
